Title: To George Washington from Ephraim Blaine, 21 March 1781
From: Blaine, Ephraim
To: Washington, George


                  
                     Sir
                     New Burgh 21st March 1781
                  
                  All my public transactions in the year 1776, with Mr Buchanan in 1777. Mr Wadsworth in 1778.9 and since under my own direction remain unsettled, those Gentlemen quiting public service and ingageing in private business has caused great delay in the settlement of their Accts—indeed the necessary exertions have not been used to bring their deputies to an immediate settlement—I have long since made application to Congress for their special order to the treasury board to admit of my Accts whenever ready—this has been done and the time fixed was this month—I wish not to delay this necessary business—and beg to have your Excellency’s permission to attend thereto—shou’d I continue in the Service which I believe will not be the case without many alterations in the departmt and Power given me to purchase and means of payment, whenever the states failed in furnishing the necessary supplies for the support of the army, there is no time I can be better spared than before the Campaign Opens, shou’d your Excellency order any General movement of the army, I shall be ready to attend at a moments warning, my assistant and Colo. Stwarts deputy will give constant attendance and make the Necessary reports to your Excellency the State of the magazines and their information of supplies—shou’d Circumstances Occasion my quiting the service nothing would give me greater pleasure than an assurence of your Excellency’s approbation for my past conduct—and shou’d my future aid or assistance render my Country and your Excellency any service you have only to command.  I have the honor to be with great respect, your Excellency’s Most Obdt and Most Hble Servant
                  
                     Eph. Blaine
                  
               